 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRain-Ware, Inc. and Teamsters Local Union No.135, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, and Local 41, Sheet Metal WorkersUnion, a/w Sheet Metal Workers InternationalAssociation, AFL-CIO. Cases 25-CA-12646-1and 25-CA-12646-2July 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn December 28, 1981, Administrative LawJudge Robert A. Giannasi issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedbelow.The Administrative Law Judge concluded thatRespondent violated Section 8(a)(l) of the Act bydischarging Supervisor Tom Parrish. We find meritin Respondent's exceptions to the AdministrativeLaw Judge's conclusion.In our recent decision in Parker-Robb Chevrolet,Inc., 262 NLRB 402 (1982), we held that the pro-tection of the Act does not extend to supervisorswho are disciplined or discharged as a result oftheir participation in union or concerted activity.In so doing, we overruled those cases which heldthat a violation is established when the discipline ordischarge of a supervisor is an "integral part" of anemployer's pattern of unlawful conduct directedagainst employees, the theory on which the Ad-ministrative Law Judge relied in finding Parrish'sdischarge unlawful. Accordingly, we conclude, forthe reasons fully set forth in Parker-Robb, thatI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative laws judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.We also find totally without merit Respondent's allegations of bias andprejudice on the part of the Administrative Law Judge, since we do notperceive any evidence that the Administrative Law Judge prejudiced thecase, made prejudicial rulings, or demonstrated a bias against Respondentin his analysis or discussion of the evidence.263 NLRB No. 8there is no basis for finding the discharge of Super-visor Parrish unlawful.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Rain-Ware, Inc., Indianapolis, Indiana, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Substitute the following for paragraph 2(a):"(a) Offer Mike Jones, John Cecil, Jeff McGuire,and Rick Rhodes immediate and full reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights ornrivileges previously enjoyed, and make themwhole for any loss of pay suffered by them as aresult of the discrimination practiced against them,in the manner described above in the section enti-tled 'The Remedy."'2. Substitute the attached notice for that of theAdministrative Law Judge.2 See also Roma Baking Company, 263 NLRB 24 (1982).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT interrogate our employeesabout union activities and threaten them withreprisals if they select a union.WE WILL NOT lay off or otherwise discrimi-nate against our employees in order to discour-age union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem under Section 7 of the Act.WE WILL offer Mike Jones, John Cecil, JeffMcGuire, and Rick Rhodes immediate and fullreinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalentpositions without prejudice to their seniorityor other rights and privileges, and WE WILL50 RAIN-WARE, INC.make them whole for any loss of pay sufferedby them as a result of the discrimination prac-ticed against them, with interest.RAIN-WARE, INC.DECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge:This case was heard on May 19 and 20 and July 27 and28, 1981, in Indianapolis, Indiana. The consolidated com-plaint, as amended, alleges that Respondent violated Sec-tion 8(a)(1) of the National Labor Relations Act, asamended, herein called the Act, by threatening and inter-rogating employees and creating the impression of sur-veillance and violated Section 8(a)(3) and (1) of the Actby discriminatorily terminating or laying off five employ-ees and refusing to reinstate them because of their unionand protected activities. Respondent denies the substan-tive allegations of the complaint. All parties filed briefs.'Based on the entire record in this case, including thetestimony of the witnesses and my observation of theirdemeanor, I make the following:2FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, an Indiana corporation which maintainsits principal office and place of business in Indianapolis,Indiana, is engaged in the manufacture, sale, and distribu-tion of gutters, downspouts, and related products.During a representative I-year period, Respondent soldand shipped goods valued in excess of $50,000 directly tocustomers located outside the State of Indiana. Accord-ingly, I find, as Respondent admits, that Respondent isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.t Prior to the hearing, the Acting Regional Director withdrew thoseportions of the consolidated complaint which alleged a refusal to bargainand sought a bargaining order remedy based on the Charging Party's ma-jority status. The withdrawal followed the Charging Party's request towithdraw the charges underlying these allegations. At the hearing, coun-sel for the General Counsel stated that he was not seeking a bargainingorder in this case The Charging Party disagreed with the General Coun-sel's position, and it urged, both at the hearing and in its brief, that a bar-gaining order should issue to remedy Respondent's unfair labor practices.The General Counsel has complete and discretionary authority to con-trol the scope of the complaint in Board hearings. The Charging Party,having caused the withdrawal of the bargaining remedy allegations of thecomplaint, was not in a position to resuscitate them. The bargainingorder remedy was encompassed within the withdrawn portions of thecomplaint. If there was some disagreement with the decision to withdrawthe complaint allegations, the proper recourse was for the ChargingParty to appeal the Regional Director's ruling to the General Counsel inWashington. Having failed to do this, the Charging Party was not enti-tled unilaterally to broaden the issues in the complaint. The ChargingParty's attempt to litigate issues involving a bargaining order remedy,after having withdrawn the underlying charges, would have constituted asubstantive alteration of the complaint. I therefore adhere to my ruling,made at the hearing, that authorization cards were not admissible on theissue of majority status and that the issue of a bargaining order was notto be litigated in this proceeding. Respondent relied on that ruling andthe matter was not fully litigatedt Based on the General Counsel's unopposed motion, the transcript inthis proceeding is hereby corrected.11. THE LABOR ORGANIZATIONSThe Charging Party Unions (hereinafter referred tocollectively as the Union) are labor organizations withinthe meaning of Section 2(5) of the Act.Ill. THE UNFAIR I.ABOR PRACTICESA. The FactsUntil September 10, 1980, when Respondent closed itswarehouse and laid off half of its employees, Respond-ent's facilities included the building in which productiontook place and its offices were located and two adjacentrented spaces in another building, one of which was usedas a warehouse and retail sales dock and the other forremodeling trucks for customers. The lease for the ware-house was to expire on December 3, 1980.3 The lease forthe truck remodeling area expired on July 15, 1981. Re-spondent's work force on September 9, 1980, includedone truckdriver, John Cecil; one warehouse employee,Mike Jones; and six others, one of whom, Jim Jones,worked primarily on the remodeling of trucks. Two em-ployees had been hired at the beginning of April 1980and another in the middle of that month. A fourth em-ployee hired in mid-May, Eric Jones, was terminated forabsenteeism prior to September 9, 1980.Respondent is related to a company called RainfloContinuous Guttering Inc., whose principal stockholderis H. D. Loftiss. Loftiss is also the president and majorstockholder of Respondent. Rainflo is the parent compa-ny of a franchising operation whose entities install gut-tering at residences and small apartment buildingsthroughout the United States. Rainflo owns about one-third of the franchise operations. There is no complaintallegation that Respondent and Rainflo are joint or singleemployers.A significant part of Respondent's sales is to Rainflofranchises. Loftiss admitted that at least half of Respond-ent's sales and most of its truck refurbishing sales aremade to Rainflo franchises. Ronald Kelsey, a formermanager of Respondent, testified that from 60 to 70 per-cent of its gutter production was sold to Rainflo fran-chises, most of it to franchises owned by the parent com-pany. Kelsey also testified that "it was understood thatthey [franchises owned by Rainflo] were to buy theirmaterial from [Respondent]." Kelsey testified that upuntil March 3, 1980, when he left Respondent, thewholly owned franchises purchased their materials onlyfrom Respondent and that he personally had possessionof the order forms and wrote them out himself for salesto the wholly owned franchises. Both Loftiss and OliverZeiher, Respondent's corporate secretary and account-ant, denied that there were any written or oral under-standings that the franchises were required to purchasetheir materials from Respondent.In late August, after receiving a call from employeeMike Jones asking for assistance, Richard Compton, busi-I Respondent notified the landlord of its intent to terminate the leaseon September 3, 1980. The lease provided for such notice to be given 90days in advance of the termination date. The letter also stated that Re-spondent would be willing to vacate earlier if the landlord had a tenantavailable before the lease expired.51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDness representative for Sheet Metals Workers, Local 41,began an organizing effort among Respondent's employ-ees. On August 28, Compton met with Jones and gavehim a number of blank authorizatiom cards. A few dayslater, Compton held a meeting of Respondent's employ-ees at a Ramada Inn on September 4, 1980. Jones andfive others, Jim Jones, John Cecil, Tom Parrish, PhillipSmith, and Jeff McGuire, attended the meeting. Allsigned Sheet Metal Workers authorization cards. OnSunday, September 7, Compton obtained a Teamsterscard from John Cecil who was a truckdriver. On the fol-lowing Monday, September 8, Compton filed an electionpetition.4On Friday, September 5, Compton prepared a lettersigned by him and a Teamsters union official notifyingRespondent that they were authorized to represent Re-spondent's employees and asking for recognition. Thatletter was received by Respondent on September 9, aTuesday. On that day Manager David Farmer saw theletter, read it, and gave it to Oliver Zeiher. PresidentLoftiss was out of town that day.5That same day, September 9, Farmer came out ontothe loading dock of the plant where Tom Parrish, RickRhodes, and Phillip Smith were working. According toParrish and Rhodes, Farmer was holding a letter and anenvelope in his hand and waving it at them. Accordingto Parrish, Farmer stated, "Now Dan [Loftiss] will prob-ably just sell his stock, and move his business to Flor-ida." After a pause, he added, "This isn't going to hurtDan." Parrish responded, "[W]e're not trying to hurtDan." Rhodes essentially corroborated Parrish. He testi-fied that Farmer said, "I don't know why you guys aretrying to hurt Dan because it ain't going to do you nogood. He's just going to close it up and move to Flor-ida." Rhodes noticed the name Sheet Metal Workers,Local 41 on the envelope. Phillip Smith could not recallthis incident, but Farmer did not controvert the testimo-ny of Parrish and Rhodes which was mutually corrobo-rative. Both were candid and truthful witnesses and Icredit their testimony.Later that same day, Farmer and truckdriver JohnCecil were having lunch together. Farmer told Cecil thatLoftiss had received a letter from the Union. He askedCecil if he knew anything about it. Cecil replied that hewas not at liberty to say anything on the subject and thatended the discussion. Farmer did not dispute Cecil'scredible testimony on this point.The next day, September 10, Farmer beckoned Parrishinto his office. He handed Parrish the Union's letter andasked him to read it. Parrish did. Farmer then asked himwhat he thought about it. According to Parrish's uncon-tradicted testimony, the conversation went as follows:I said looks like somebody's trying to get a unionin, and he nodded his head and said, "Yeah, for usto get a letter like this, a majority of you employees4 By that date, Compton had obtained signed cards from all of Re-spondent's nonclerical, nonsupervisory employees.a Loftiss testified that he spent, on the average, less than a day a weekat the plant and that he left the day-to-day operation of the plant toFarmer.would have had to sign union cards," and I toldhim he could draw his own conclusions about that.Then he said to me, he said he knew for a factthat John Cecil was probably in on it, and I askedhim how he knew that and he said because Team-sters was mentioned in the letter, and he said be-sides that it seemed like something John and Mikewould get together and do.6According to Respondent's manager, David Farmer,on September 10, Loftiss approached him and notifiedhim of his intention to close the warehouse and to lay offsome employees.7Farmer testified that, although Loftisshad complained to him about declining sales since June1980 and had mentioned the possibility of closing thewarehouse, Loftiss did not mention the layoff of employ-ees or a specific date for the closing of the warehouseuntil September 10. On September 10, Loftiss toldFarmer the details of his plan. Farmer also asked Loftissabout the Union's demand letter. Loftiss said that it hadnothing to do with his plans and that the matter wouldbe put to a vote.Loftiss asked Farmer what was the minimum numberof employees who could be kept "and still run produc-tion." Farmer said three employees could operate theplant. He was asked to select the three people whowould be retained. He chose to lay off Jeff McGuire,Tom Parrish, and Richard Rhodes. Loftiss himself decid-ed to terminate Mike Jones and John Cecil, the truck-driver.8On September 10, some of the production employeeswere assigned to transfer material from the warehouseinto the main plant. Employee Rhodes testified that, ator about noon, Farmer told him to stop making deliv-eries to the warehouse. Later, at the end of the workday,Farmer notified Parrish and Rhodes they were no longerneeded because of lack of work. They were given theirlast paychecks at this time. Apparently Jeff McGuirewas notified of his termination at the same time, althoughhe did not testify in this proceeding.John Cecil, who had worked for Respondent sinceJuly 19, 1976, was also laid off at the end of the day onSeptember 10, 1980. He drove Respondent's truck, de-livering material to customers, primarily Rainflo fran-chises, for about 75 percent of his working time. The re-maining 25 percent of his time was spent in working atthe plant or the warehouse. While he was injured duringpart of 1980, he was replaced by driver John Lundy.6 Parrish understood the reference to "Mike" to be to Mike Jones, theonly employee by that first name.I Farmer, who left Respondent's employment on September 20, 1980.was a more candid and believable witness than Loftiss and I have reliedon his version of the events in which both he and Loftiss participatedleading up to the termination of September 10. I have documented thereasons for discrediting Loftiss elsewhere in this Decision.8 Another employee, Eric Jones, had been discharged on August 5 be-cause of absenteeism, Farmer himself left on September 20 but was re-placed by another manager. Of Respondent's two clerical employees,one, Barbara Fields, was terminated in September. Farmer testified shewas fired for absenteeism. Zeiher testified she was laid off for economicreasons. I tend to believe Farmer who was more candid and less likely togive self-serving testimony than Zeiher.52 RAIN-WARE, INC.When he was laid off by Loftiss on September 10Cecil was told that the reason was "lack of work." Atthat point, Cecil asked who was going to take a trip hewas scheduled to take the next day. Cecil had alreadybeen issued bills of lading for a delivery to Goshen, Indi-ana, and had discussed the trip with Loftiss earlier thatday.9Loftiss replied that Bernie Shank, a stockholder ofRespondent, would make the delivery. Cecil's check wasprepared and given to him at that time. Loftiss also toldCecil that Respondent would be contracting out all of itsdriving and asked if he were interested in performing thework on that basis, Cecil said he was. Cecil was permit-ted to use a van owned by Respondent until September18 when he returned it and talked to Farmer. At thattime, he asked if Respondent had hired a truckdriver.Farmer said he did not know. In November, Cecil re-turned to Respondent's facility and talked to the thenmanager, John Heim. Heim said that John Lundy wasdoing some driving for Respondent but he asked forCecil's number and told him he might call Cecil if heneeded another driver. Cecil was never recalled to work.Even after Lundy left Respondent's employ in June1981, Respondent did not recall Cecil but rather hiredsomeone else who was still working at the time of thehearing. ' oOn the afternoon of September 8, 1980, prior to thedelivery of the Union's demand letter, Loftiss had a con-versation with Mike Jones at the warehouse and askedhim if he was interested in the manager's job. Farmerhad notified Loftiss of his intention to leave his jobshortly after Labor Day in early September. This con-versation, on September 8, was the first time Loftisstalked to Jones about the manager's job. 'On the morning of September 10, at or about 8 or8:30, Loftiss came over to the warehouse and askedJones if he had thought about the manager's job. Jonessaid he had talked to Ron Kelsey, the manager beforeFarmer, and stated that he wanted the same benefits as' He also had made a trip on September 4 to Valparasio, Indiana, andHastings, Michigan.'° Cecil's candid and reliable testimony set forth above is credited.Loftiss' contrary version of the termination interview is not credited.Loftiss was a wholly unreliable witness whose testimony cannot be ac-cepted on this or any other material issue in this case.:I The above is based on the mutually corroborative testimony ofJones and Farmer who testified that Jones was offered the job betweenSeptember I and 10. I discredit Loftiss who testified that he offeredJones the job 2 weeks before. This would have been before Farmer evennotified Loftiss that he was leaving. Loftiss' total unreliability as a wit-ness was shown in his contradictory and vascillating testimony aboutJones. For example, he attempted to portray Jones, who was the motsenior and most experienced employee, as a poor worker. He claimedthat this was so in early August 1980. When he was asked why he of-fered Jones the manager's job a few weeks later, he said, without founda-tion and rather meekly, that Jones had improved. Actually, in earlyAugust. Farmer had suggested a raise and a title change for Jones.Indeed, Loftiss professed not to know if Mike Jones, his most experi-enced employee and the one to whom he offered the manager's job, wasable to repair machinery despite clear evidence from other sources thathe was. Loftiss' testimony concerning Jones was unreliable in one otherrespect. Loftiss contradicted both Jones and Farmer when he testifiedthat he had a notice posted about the warehouse closing prior to Septem-ber 10. Farmer, who was the manager, would undoubtedly had known ofor seen such a notice. He did not, thus corroborating Jones to the effectthat only one such notice was posted and that was on September 10when the warehouse was actually closed.Kelsey. He asked for S350 per week, a company car, anda yearly bonus. Loftiss said he could not pay that muchand offered him S230 per week. Jones refused that offerand said he did not want the job. At this point, Loftisshanded Jones a sheet of paper stating that the warehousewould be closed and that customers were to be referredto the main building. Loftiss asked Jones to post it on thewarehouse door.Jones was laid off on September 11. Loftiss told Joneshe had other people who were interested in the manag-er's job. Jones said he did not mind because he wouldwork with anyone just like he did with Farmer when hereplaced Kelsey in March or April 1980. Loftiss thenmentioned that he did not want an unhappy employee.Jones testified that Loftiss said since "I thought that Iwas worth that kind of money that he was going to letme go out and find it, and he handed my paycheck." Hewas not offered a chance to work elsewhere at Respond-ent's facility. Jones had worked for Respondent since1976 and was proficient in repairing all of the machinesin the plant, one of only two people who could performsuch repairs. 'On September 11, Farmer signed letters indicating thatthe five terminated individuals were laid off for lack ofwork and stating that they were good workers whomRespondent would recommend to potential future em-ployers.B. Discussion and Analysis1. Supervisory issuesRespondent contends that Mike Jones and Tom Par-rish were supervisors and that therefore it could freelydischarge and coerce them without running afoul of theAct. Parrish was listed in an "employee list and job de-scription" as "direct labor" which was described as fol-lows: "Includes operating any machine or doing any taskfor our manufacturing operation." Jones was describedas a "will call dockman" which was defined as follows:"Is in charge of will-call facility. All currency, inven-tory, security, and all paperwork involved with theseand the selling of merchandise."Jones was clearly not a supervisor. According toFarmer, Jones, who was the only person who worked inthe warehouse, was never given the title of warehousemanager. Jones had no employees to supervise. He hadno authority to grant time off, evaluate, or discipline em-ployees or to effectively recommend such action. Occa-sionally, Farmer sent employees over to the warehouseto help Jones load trailers. When this happened, Jonesworked along with the employees, but he did not respon-sibly direct them. His direction of employees in the load-ing or moving of material on these occasions was simplyministerial and a result of his being in charge of ware-house operations.Parrish described himself variously as leadmar or fore-man. Farmer testified that, when he was promoted fromI' The above is based on the credible testimony of Jones who wasmore detailed and candid in his testimony than was Loftiss. Loftiss sug-gested that Jones was laid off on September 10 but it is clear from thetestimony of both Jones and Farmer that he was laid off the next day.53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDforeman to manager in March or April 1980, he transmit-ted some, but not all, of his old responsibilities-but notthe title-to Parrish. However, Parrish testified that hewas given a 25-cent raise at this time and that Farmerintroduced two new employees to him and said, "This isTom, he's our shop foreman." He also testified that hehad five employees "underneath me."'3Parrish was notpermitted to send employees home or grant them timeoff. And the testimony concerning his one recommenda-tion that an employee be fired shows that Farmer gavethe employee another chance before firing him. Thisdoes not establish authority to effectively recommend byuse of independent judgment. However, Parrish didassign people to different machines and at times did thisas a matter of "punishment." According to Parrish, hehad to "make sure everybody was working" and Farmertold him, "[Y]ou get the production out any way youcan, and you work the people any way you want."However, he worked alongside the other employees andtook orders from Jim and Mike Jones when he had con-tact with them because they were more experienced thanhe was. Parrish also testified that he told employees, "[I]fyou guys do your work, and you help me look good, I'll... help you guys do easier jobs ...." He also gaveFarmer verbal evaluations of employees although it isunclear whether they were used by Farmer for any par-ticular purpose.Although the issue is a close one, I am constrained tofind that Parrish was a supervisor within the meaning ofthe Act. His owh testimony shows that he regarded him-self as responsible for the production of the five employ-ees under him. Farmer told him of his responsibilities andintroduced him to two new employees as foreman. Heassigned people to different machines, sometimes as"punishment." He testified that he did this some 50 or 60times over the period he was-his word-"foreman."This was not a sporadic exercise of authority and it re-quired independent judgment. Parrish thus had supervi-sory authority to assign employees and to responsiblydirect them within the meaning of Section 2(11) of theAct. Since Parrish was a supervisor within the meaningof the Act, Respondent's allegedly coercive statements tohim were not unlawful.2. The 8(a)(1) violationsThe uncontradicted testimony shows that Respondentviolated Section 8(a)(1) of the Act when Farmer ques-tioned employee Cecil about the Union's demand letter.Cecil was not told the reason for the questioning orgiven assurances against reprisals. His response was in-hibited. Cecil said he was not at liberty to say anythingabout the letter. The questioning was thus coercive andunlawful.Farmer also threatened reprisals when he told Parrishand Rhodes that Loftiss would close the Indianapolis fa-cility to avoid the Union. Even if, as Parrish testified,18 Documentary evidence indicates that Phillip Smith, one of the fiveemployees supposedly "under" Parrish, was making the same as Parrishand that Parrish received his raise in February 1980, not in April as hetestified. The four other employees supposedly under Parrish were thefour new people hired in April and May 1980. They earned 25 cents perhour less than Parrish and Smith.Farmer said only that Loftiss "probably" would closethe facility, the threat was plain. It was not based on asupposed business judgment or circumstances beyond theemployer's control. It was stated simply as a response tothe organizational effort. The effect of the statement wasto coerce employee Rhodes and others to whom he mayhave repeated the statement. See Ludwig Motor Corp.,222 NLRB 635, 636 (1976); Mangurian's, Inc., 227 NLRB113 (1976).3. The layoffsRespondent's layoff of Mike Jones, Cecil, Parrish,Rhodes, and McGuire on September 10 and 11 was pre-cipitous and obviously in response to the Union's letter,received on September 9, which notified Respondentthat a majority of its employees supported the Union.Respondent's manager threatened employees with clo-sure of the operation if the Union came on the scene andhe effectively identified two employees, Mike Jones andJohn Cecil, as leaders in the organizational effort. Thevery day Loftiss returned to the office from an out-of-town trip he ordered the closing of the warehouse andthe layoff of all but three employees. According toFarmer's credited testimony, this was the first time thatLoftiss had spoken about layoffs or set a date for theclosing of the warehouse whose lease had another 3months to run. Materials were hurriedly moved from thewarehouse to the main plant on September 10. DriverJohn Cecil's trip scheduled for September 11 was takenaway from him amd given to a stockholder.The layoff of Cecil was clearly discriminatory. He hadbeen identified as one of the two leaders in the unioneffort and was a highly regarded employee. He was laidoff precipitously and without warning I day after receiptof the Union's demand letter. He had been prepared toleave on a scheduled trip the next morning. Moreover,Cecil made several efforts to return to work, but Re-spondent hired another driver instead. It is fairly obviousthat a prima facie case of discrimination against Cecil hasbeen established.Loftiss' testimony that John Cecil quit his employmentbefore the onset of the Union is not credible. Indeed, Re-spondent does not make this contention in its brief. Re-spondent prepared a letter of recommendation afterCecil's termination describing it as a layoff. Actually,Loftiss offered vague and shifting reasons for the termi-nation. At first he alluded to Cecil's "soldiering" on thejob, a description completely at odds with the concessionmade both at the hearing and in Cecil's letter of recom-mendation that he was a good employee. Loftiss later ex-plained, "he quit but he kept coming to work" and atone point suggested that he fired Cecil because he couldnot wait for Cecil to decide when to quit. Loftiss' testi-mony not only refutes any suggestion that Cecil quit hisemployment and exposes his unreliability as a witness,but also strengthens the inference of discrimination.In its brief, Respondent takes the position that Cecil'slayoff was caused by a downturn in business, particularlya loss in the trucking operation. This argument is whollyunpersuasive. First of all, the trucking operation alwayslost money and continued to lose money even after Cecil54 RAIN-WARE, INC.left. More importantly, Cecil was replaced by anothertruckdriver, John Lundy, and, when Lundy left, still an-other person was hired. Cecil was not offered the job. Itis apparently true that Respondent utilized Lundy on amileage and per diem basis after Cecil's termination. Butthis provides no defense. Respondent still had need for adriver. And Cecil made it quite clear, both at the time ofhis termination and afterward when he spoke to thenManager Heim, that he would be willing to work on thesame basis as Lundy-as a contract driver. In these cir-cumstances, it is clear that Respondent has not shownthat Cecil would have been laid off even in the absenceof union activities.Since Cecil's layoff was clearly discriminatory, it shedslight on the motive for Mike Jones' layoff which wasalso effectuated by Loftiss. Indeed, just, as in Cecil'scase, the layoff of Jones, the other employee identified asa union leader, was discriminatory whether or not Re-spondent had a need to lay off employees as a generalmatter. His selection was discriminatory. He was themost experienced and highly regarded employee, havingbeen offered the manager's job shortly before he was laidoff. He was one of two people who could repair machin-ery. After he turned down the manager's job he ex-pressed his willingness to continue as an employee. YetLoftiss released him and did not even give Farmer theopportunity to retain him. It is inconceivable that MikeJones would have been laid off absent the Union'sdemand letter and the belief that he was a leader in theorganizational effort.Respondent's reasons for terminating Jones-apartfrom its general reason of decline in business-are unper-suasive. The date for the closing of the warehouse whereJones worked was clearly advanced because of theUnion's demand. Both Farmer's testimony and the move-ment of materials from the warehouse on September 10support this finding. In any event, the closing of thewarehouse would not have called for the termination ofJones since he could have worked in the plant. Accord-ingly, Respondent has not shown that Mike Jones wouldhave been laid off in the absence of union activities.Respondent's clearly discriminatory treatment of Ceciland Jones, together with the timing and precipitousnature of the remaining layoffs, is more than sufficient toestablish a prima facie case of discrimination for all of thelayoffs.Parrish's layoff was one of five effectuated at the sametime and for the same reason. He was not given a sepa-rate reason for his layoff or told that he was being treat-ed differently than the other victims of the layoff be-cause of his supervisory status. He was swept along withthe other employees in the unlawful effort to defeat theUnion. Thus, even though Parrish was a supervisor, Ifind that his layoff was an integral part of Respondent'seffort to stifle the protected activities of its employeesand is therefore violative of Section 8(aX1) of the Act.See Trustees of Boston University, 224 NLRB 1385, 1393(1976); Pioneer Drilling Co., 162 NLRB 918, 923 (1967),enfd. in pertinent part 391 F.2d 961 (10th Cir. 1968).Respondent argues that all of the layoffs were basedon economic exigencies, relying on the testimony of Lof-tiss, who made the layoff decision, and two pieces ofdocumentary evidence. The first was a list of monthlysales figures over a 22-month period from June 1979 toMarch 1981. The second was a list of 12 unauditedmonthly income statements from December 1979through November 1980. As I have indicated, Respond-ent's economic defense does not apply to the layoffs ofCecil and Jones because they would have been retainedin any event. However, I do not find Respondent's evi-dence persuasive in establishing that the remaining indi-viduals would have been laid off even in the absence ofunion activities.The income reports show no particular trend in themonths before the September 10 layoffs. For example,profits were recorded in December 1979, but January1980 showed a loss. Profits were recorded thereafteruntil April when a huge loss was reflected whichbrought the yearly figures into the red. However, theMay figures improved to such a degree that, as of May31, the 6-month year-to-date figures showed a profit of$25,988.98. These figures did not seem to concern Re-spondent because it hired four new employees in Apriland May. June showed a profit and, although Julyshowed a slight loss, the August figures showed a profit.The 9-month period ending August 31 showed a profitof $60,101.28. Thus, the operations from June throughAugust 1980-the period immediately prior to thelayoff-added nearly $35,000 in profits to the yearly fig-ures.14Even the September figures showed a profit. Oc-tober showed a loss, but November showed a profit, andthe year ended with a profit of $66,945.90. There was noevidence concerning earnings in prior years or in subse-quent years which could be used for comparison pur-poses. Loftiss did not testify that he looked at the incomestatements, nor did he explain how he believed they re-quired such extensive and precipitous layoffs as tookplace on September 10. However, if he had looked at theincome statements, he would have found that profits hadincreased over the 3 months immediately preceding thelayoff decision, hardly a cause for laying off half of hiswork force only a few months after having hired fournew employees.The gross sales figures set forth in Respondent's Ex-hibit 12 are likewise unclear. While figures for 22 con-secutive months are shown, only 3 months prior to thelayoff can be compared to the prior year's figures. Thefigures show a rather steady decline in sales after Janu-ary 1980. The January figures were down over 50 per-cent from the month before. And, although there was anupswing in March, sales after January 1980 never againreached the levels achieved from June through Decem-ber 1979. Yet in the fiscal year beginning December 1,1979, and ending November 30, 1980, Respondent earnedsome $66,000. By the end of May 1980 it had a cumula-tive profit of $25,000 for the year and it had hired fouremployees in the prior 2 months. Surely, any decline insales through May 1980 did not concern Respondent.14 The above is based on a comparison of the year-to-date figures forthe end of May and the end of August. Analysis of the monthly figuresshows even a greater gain in profits. June showed a profit of over$S4,000; July showed a loss of about S8,000; and August showed a profitof over S19,000--a total profit of about S60,000.55 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor is there any reason to believe that the decline insales from June through August 1980 was especiallyacute. In 2 of those months the sales figures were higherthan in May, and all 3 months had higher sales than inApril. The August sales figures-the ones most recent atthe time of the layoff-actually showed an increase fromthe July figures. Moreover, Respondent had more salesin August than in any month since December 1979. Julywas the worst month of the three. Those figures wouldhave been available at the beginning of August. Yet nolayoffs were effectuated or contemplated in August.Indeed, Respondent was considering raises for its em-ployees in that month. Moreover, operations in the 3months prior to the layoff added profits to the yearly fig-ures. It is true that the June through August 1980 saleswere off from similar months in 1979, but no figureswere submitted for months prior to June 1979. Thus, it isimpossible to determine whether the entire year's saleswere off from the prior year or whether the Junethrough August 1980 figures showed a precipitous de-cline from the prior year's totals.Far more significant than the inconclusive sales andincome figures immediately prior to the layoff is the factthat Respondent had never before had to resort to lay-offs, even in slow periods, according to the uncontradict-ed testimony of Supervisor Parrish. In addition, Re-spondent has not submitted any evidence from which itcould be deternined that its employee work force fluctu-ated with changes in gross sales or monthly profits.Indeed, Respondent submitted no evidence on the natureof its work force in prior years and did not even submitsales figures prior to June 1979 or income statementsprior to December 1979 so that comparisons could bemade. Accordingly, I find Respondent's documentaryevidence does not establish that Respondent's economiccondition required the precipitous layoffs of September10 and 11.Loftiss' testimony convinces me that the economic de-fense he espoused was a pretext. As I have already docu-mented, much of his testimony on other issues was unre-liable. His testimony concerning the layoff decision,which was made exclusively by him, was equally unreli-able. His testimony that he planned the layoffs in August1980-before the Union's organizing campaign-was re-futed by his manager, Farmer. Loftiss testified that adocument clearly utilized to consider raises for employ-ees was used to record Farmer's recommendations as towho should be laid off. This is contrary to Farmer's tes-timony that he was not asked for such recommendationsprior to September 10. Loftiss' attempts to explain whythe layoffs and the closing of the warehouse were not ef-fectuated before September 10 were vague and dissem-bling. In addition, his demeanor exposed his lack ofcredibility. His poise at the beginning of his testimonysteadily diminished until, at one point late in his testimo-ny, when faced with incongruities in his story, his ten-sion surfaced and he attempted to light a cigarette. I con-clude that none of Loftiss' testimony on any crucialpoint in this case is believable. To the extent that Farmerand Zeiher testified that the layoffs were based on badbusiness conditions, I must discount this testimony asconclusory and uninformed. Loftiss made the decision tolay off employees on his own. Zeiher and Farmer didnot participate in that decision. They either speculatedon Loftiss' reasons or accepted the pretextual reason of-fered by him. Finally, it may well have been true that, asFarmer testified, Loftiss generally discussed decliningsales and his desire to close the warehouse in the summerof 1980. But Farmer was quite clear in testifying thatLoftiss did not decide on the particular date to close thewarehouse or whether there should be any layoffs untilSeptember 10. In these circumstances, Respondent hasfailed to show the layoffs of September 10 and 11 wouldhave occurred in such numbers and with such alacrity inthe absence of the union activities which led to theUnion's demand letter received by Respondent on Sep-tember 9.Respondent also points to post-termination evidencesuch as the fact that sales in September declined fromthe month before, that employees spent some time inSeptember and October in nonproductive tasks, and thatit was able to function with only three production em-ployees after the layoff. These factors are unpersuasive.The economic situation must be assessed at the time ofthe layoff. There is no evidence that, in reaching his de-cision, Loftiss relied on September sales figures or thefact that employees had nothing to do. Indeed, employ-ees testified that they were busy prior to the layoffs. Re-spondent's decision to operate with three employees wasa result of its unlawfully motivated response to theUnion's demand. Loftiss asked Farmer what was theminimum number of employees who could run produc-tion and Farmer responded three. The fact that Respond-ent continued to operate with only three production em-ployees after the layoff would be more persuasive if thedocumentary evidence and Loftiss' testimony gave someindication that such a reduction was motivated by eco-nomic reasons. However, as I have indicated, such evi-dence and testimony are insufficient to overcome the ob-vious inference that Respondent decided to reduce itwork force only after the Union came on the scene. Per-haps there was some fat in the work force prior to thelayoffs and Respondent was able to curtail production inpart because of the control it has over its purchasers andthe inventories they accumulate. Since Respondent hasthe burden of establishing an economic defense in lightof the General Counsel's overwhelming evidence of dis-crimination, I cannot accept the simple fact that it wasable to operate at a lower level after the layoffs as thedefense for a layoff which was not adequately explainedby contemporaneous documentary and testimonial evi-dence. However, if Respondent continues to have needfor only three production employees, this fact may beconsidered in the compliance phase of this proceedingwhere Respondent can argue that Parrish, Rhodes, andMcGuire would have been laid off at some point afterSeptember 10 in the normal course of events. It is settledlaw that, in such situations, it rests upon the employer,whose conduct has been found unlawful, to disentanglethe lawful consequences of its misconduct from the un-lawful ones. See Remington Rand, Inc. v. N.L.R.B., 94F.2d 862, 872 (2d Cir. 1938).56 RAIN-WARE, INC.CONCLUSIONS OF LAWI. By interrogating employees about union activitiesand threatening them with reprisals if they selected aunion to represent them, Respondent violated Section8(a)(l) of the Act.2. By laying off employees Mike Jones, John Cecil,Jeff McGuire, and Rick Rhodes for discriminatory rea-sons and to discourage union activities, Respondent vio-lated Section 8(a)(3) and (1) of the Act.3. By laying off Supervisor Tom Parrish as an integralpart of the above layoffs, Respondent violated Section8(aX)(1) of the Act.4. The above violations constitute unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.5. Respondent has not otherwise violated the Act.THE REMEDYI shall recommend that Respondent cease and desistfrom its unfair labor practices and post an appropriatenotice. Having found that Respondent discriminatorilylaid off the employees and individuals named above, Ishall recommend that Respondent offer them reinstate-ment with backpay, computed as provided in F. W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).15Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 6The Respondent, Rain-Ware, Inc., Indianapolis, Indi-ana, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Interrogating employees about union activities andthreatening them with reprisals if they select a union torepresent them in collective bargaining.II See, generally. Isis Plumbing Heatring Co., 138 NLRB 716 (1962).'6 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(b) Laying off or otherwise discriminating against em-ployees in order to discourage union activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Mike Jones, John Cecil, Tom Parrish, JeffMcGuire, and Rick Rhodes immediate and full reinstate-ment to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, andmake them whole for any loss of pay suffered by them asa result of the discrimination practiced against them, inthe manner described above in the section entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay due.(c) Post at its Indianapolis, Indiana, place of businesscopies of the attached notice marked "Appendix."17Copies of said notice, on forms provided by the RegionalDirector for Region 25, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS ALSO ORDERED that those allegations as to whichviolations were not found are hereby dismissed.i" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."57